       Case 1:17-cv-01574-RCL Document 110-2 Filed 08/15/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                         )
PRESERVATION IN THE UNITED STATES,                  )
et al.                                              )
                                                    )
       Plaintiffs,                                  )
                                                    )
              v.                                    )      Civ. No. 17-cv-01574-RCL
                                                    )
TODD T. SEMONITE, Lieutenant General,               )
U.S. Army Corps of Engineers, et al.,               )
                                                    )
       Defendants                                   )
                                                    )
and                                                 )
                                                    )
VIRGINIA ELECTRIC & POWER COMPANY                   )
                                                    )
       Defendant-Intervenor.                        )
                                                    )


                                [PROPOSED] ORDER

       Upon consideration of Defendants’ motion for remand without vacatur and the

papers, evidence, and arguments submitted in support of and in opposition to, and good

cause appearing therefor, the Court hereby DENIES Defendants’ motions for remand

without vacatur. It is hereby ORDERED AND DECLARED:

       (1) That the U.S. Army Corps of Engineers’ July 3, 2017 Permit (No. NAO-

2012-00080), Environmental Assessment, Finding of No Significant Impact, and Clean

Water Act Statement of Findings, are set aside pursuant to 5 U.S.C. § 706(2);




                                            1
       Case 1:17-cv-01574-RCL Document 110-2 Filed 08/15/19 Page 2 of 2



       (2) That prior to taking action to approve, re-approve, or limit the choice of

potentially reasonable alternatives to the Surry-Skiffes Creek-Whealton project

(“Project”), the U.S. Army Corps of Engineers must prepare an Environmental Impact

Statement consistent with the National Environmental Policy Act, its implementing

regulations, and the Court of Appeals’ opinion in Nat'l Parks Conservation Ass'n v.

Semonite, 916 F.3d 1075 (D.C. Cir. 2019), amended in part on reh'g, 925 F.3d 500 (D.C.

Cir. 2019) addressing the same; and

       (3) That prior to taking action to approve, re-approve, or limit the choice of

reasonable alternatives to the Surry-Skiffes Creek-Whealton project (“Project”), the U.S.

Army Corps of Engineers must fully comply with Section 110(f) of the National Historic

Preservation Act and the Court of Appeals’ opinion in Nat'l Parks Conservation Ass'n v.

Semonite, 916 F.3d 1075 (D.C. Cir. 2019), amended in part on reh'g, 925 F.3d 500 (D.C.

Cir. 2019) addressing the same.



                                                            _____________________
                                                            Hon. Royce C. Lamberth
                                                            United States District Judge




                                            2
